DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1, 2, 4-6, 10, 11, 13-15, 21, 22 are pending wherein claims 1 and 10 are in independent form. 
3.	Claims 1 and 10 have been amended. 
4.	Claims 3, 7-9, 12, 16-17 have been cancelled. Claims 21-22 have been added newly.
Response to Arguments
5.	Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.














Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 2, 4-6, 10, 11, 13-15, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 20190254100 A1, hereinafter referred to as Yu) in view of Nagasaka et al (US 20180035483 A1, hereinafter referred to as Nagasaka).
		Re claim 1, Yu teaches an electronic device (UE 115, Fig. 1-4) comprising:
	(i) a first communication processor (processor 820, Fig. 8) supporting first network communication with a first network  (base station 105-b/105-d associated with MCG) (Fig. 1-4, Fig. 8, Par 0039-0040, Par 0043, Par 0077-0078, Par 0081, Par 0085, Par 0088-0090, Par 0124-0125, Par 0131-0132); and
	(ii) a second communication processor (processor 820, Fig. 8) supporting second network communication with a second network different from the first network (base station 105-a/105-c associated with SCG) (Fig. 1-4, Fig. 8, Par 0039-0040, Par 0043, Par 0077-0078, Par 0081, Par 0085, Par 0088-0090, Par 0124-0125, Par 0131-0132),
	(iii) wherein when both of the first network communication (base station 105-b/105-d associated with MCG) and the second network communication (base station 105-a/105-c associated with SCG) are set to a data transmittable state based on a split bearer (under DC operation state having split bearer established for MCG and SCG), the second network communication (SCG) is selected as a primary path from the first network communication (MCG) and the second network communication (SCG), and the first network communication (MCG) is selected as a secondary path (secondary path) from the first network communication (MCG) and the second network communication (SCG) (Fig. 2-4, Fig. 10, Par 0039-0040, Par 0077-0082, Par 0092, Par 0118-0119, Par 0138-0139), 
	(iv) wherein the second communication processor is configured to transmit transmission data based on the second network communication (SCG) being selected as the primary path (SCG is selected as the primary path under DC operation), when a size of the transmission data is less than a predetermined threshold (transmitting data using only the primary path such as SCG when the buffered uplink data does not exceed a threshold) (Fig. 2-4, Fig. 10, Par 0040, Par 0077-0082, Par 0092, Par 0118-0119, Par 0138-0139), and
	(v) wherein the first communication processor is configured to: based on the second network communication being selected as the primary path (SCG is selected as the primary path) and the first network communication being selected as the secondary path (MCG is selected as the secondary path), while a failure in the second network communication is not detected (transmitting data through the SCG), be incapable of transmitting the transmission data based on the first network communication (MCG), when the size of the transmission data is less than the predetermined threshold (transmitting data using only the primary path such as SCG when the buffered uplink data does not exceed a threshold) (Fig. 2-4, Fig. 10, Par 0040, Par 0077-0082, Par 0092, Par 0118-0119, Par 0138-0139), and 
	(vi)  wherein the first communication processor is configured to: based on the failure in the second network communication being detected (SCG failure), be capable of transmitting the transmission data based on the first network communication (transmitting all data to the MCG by changing primary path via the MCG), both when the size of the transmission data is equal to or larger than the predetermined threshold (when all the data are transmitted through the MCG in case of SCG failure, it satisfies the condition to transmit data when the size of the transmission data is equal to or larger than the predetermined threshold (threshold disclosed in Par 0078)) and when the size of the transmission data is less than the predetermined threshold (when all the data are transmitted through the MCG in case of SCG failure, it satisfies the condition to transmit data when the size of the transmission data is less than the predetermined threshold (threshold disclosed in Par 0078)), wherein the predetermined threshold (threshold disclosed in Par 0078) is maintained when the failure in the second network communication is detected (in case of SCG failure, threshold disclosed in Par 0078 is maintained by allowing to transmit all the data through MCG which transmits data having a data size being less than the threshold, equal to the threshold and greater than the threshold) (Fig. 2-4, Fig. 10, Par 0039-0040, Par 0077-0082, Par 0091-0092, Par 0118-0119, Par 0137-0139),
		
	(vii) wherein the second communication processor is configured to: based on the failure in the second network communication being detected (identifying SCG failure), when it is determined to transmit data (retransmitting unacknowledged data in the RLC buffer for SCG through the MCG as a PDCP data recovery process) buffered in a buffer associated with the second communication processor (unacknowledged data in the RLC buffer for the SCG), convert the buffered data to a first network communication format (retransmitting unacknowledged SCG data via the MCG requires to prepare the SCG data according to a format compliant to MCG. It is disclosed in Par [0077] that the MCG and SCG operate in different RATs. Therefore, before retransmitting the unacknowledged SCG data via MCG, the unacknowledged SCG data must be prepared according to the RAT of the MCG to be transmitted through MCG. Moreover, unacknowledged SCG data are rerouted through MCG and for rerouting the data through MCG, the routing information of the unacknowledged SCG data must be changed before retransmission to define the route through MCG) (Fig. 2-6, Par 0040, Par 0077-0082, Par 0085-0086, Par 0090-0095, Par 0107-0111, Par 0114-0121);
	(viii) provide the converted data to the first communication processor for retransmitting the converted data (retransmitting the unacknowledged data in the RLC buffer for the SCG through the MCG) (Fig. 2-6, Par 0040, Par 0077-0082, Par 0085-0086, Par 0090-0095, Par 0107-0111, Par 0114-0121),
		

		Yu does not explicitly disclose that 
	(ix) a time required to convert the buffered data and then retransmit the converted data is less than a remaining time of a packet discard timer.
		Re component (ix), Nagasaka teaches that
	(ix) a time required to convert the buffered data (preparing the unacknowledged SCG data for routing through MCG) and then retransmit the converted data (retransmitting unacknowledged SCG data via MCG) is less than a remaining time of a packet discard timer (retransmitting/rerouting unacknowledged SCG data via MCG until the expiration of a discard timer) (Fig. 9, Par 0104, Par 0143-0149, Par 0153-0155).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Yu by including the step that 
	(ix) a time required to convert the buffered data and then retransmit the converted data is less than a remaining time of a packet discard timer, as taught by Nagasaka for the purpose of controlling the rerouting of unacknowledged data through MCG to avoid unnecessary discarding of the unacknowledged data as well as unnecessary extension of time to keep the data, as taught by Nagasaka (Par 0143, Par 0148).
		Claim 10 recites a method performing the functions recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 2, 11, Yu teaches that while the failure in the second network communication is not detected (transmitting data via SCG), the first communication processor and the second communication processor are configured to transmit the transmission data based on the first network communication and the second network communication, based on the size of the transmission data being equal to or larger than the predetermined threshold (transmitting data via both the MCG and SCG when uplink data exceeds a threshold) (Fig. 2-4, Par 0039-0040,  Par 0077-0078, Par 0081).
		Re claims 4, 13, Yu teaches that a transmitting packet data convergence  protocol (PDCP) entity of the electronic device (PDCP entity of the UE 115, Fig. 2-3) is associated with both of a first radio link control (RLC) entity corresponding to the first network communication (RLC associated with MCG) and a second RLC entity corresponding to the second network communication (RLC associated with SCG), based on the split bearer (Fig. 2-3, Par 0039-0040, Par 0078, Par 0081, Par 0085-0086).
		Re claims 5, 14, Yu teaches that the transmission data is transmitted based on the first network communication, based on a master cell group (MCG) radio bearer (due to SCG failure, data only transmitted to MCG utilizing the radio bearer associated with the MCG) (Fig. 2-4, Fig. 10, Par 0040, Par 0077-0082, Par 0091-0092, Par 0118-0119, Par 0137-0139).
		Re claims 6, 15, Yu teaches that a transmitting PDCP entity of the electronic device (PDCP entity of UE 115) is associated with a first RLC entity corresponding to the first network communication (RLC associated with the MCG), based on the MCG radio bearer (radio bearer associated with the MCG when SCG failure occurred/detected) (Fig. 2-3, Par 0039-0040, Par 0077-0082, Par 0085-0086, Par 0090-0095).
		Re claims, 21, 22, Yu teaches that the second communication processor is further configured to: when it is determined not to transmit the buffered data, discard the buffered data (discarding the unacknowledged data in the RLC buffer for the SCG) (Par 0040, Par 0080, Par 0086, Par 0095).



















Conclusion

		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473